Citation Nr: 0118392	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for history of 
epididymitis.

2.  Entitlement to service connection for positive 
tuberculosis skin test.

3.  Entitlement to service connection for dermatophytosis of 
axilla, bilaterally.

4.  Entitlement to service connection for incontinence of 
feces.

5.  Entitlement to service connection for a chronic 
disability manifested by memory loss/problems.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.

7.  Entitlement to a compensable rating for ruptured left 
eardrum.

8.  Entitlement to a rating in excess of 30 percent for 
muscle tension headaches claimed as migraines.

9.  Entitlement to a compensable rating for shortness of 
breath, etiology not determined, mild restrictive lung 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
1997.

The veteran filed a claim in February 1998 for service 
connection for disabilities to include migraines, chronic 
obstructive lung disease, TB tine test positive, hearing 
loss, memory loss, ruptured left eardrum, ringworm of the 
arms, epididymitis, and bowel leakage.  This appeal arises 
from January 1999 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) that granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned a 0 percent evaluation; granted service 
connection for ruptured eardrum and assigned an evaluation of 
0 percent; granted service connection for muscle tension 
headaches, claimed as migraines and assigned an evaluation of 
30 percent; granted service connection for shortness of 
breath, etiology not determined - mild restrictive lung 
disease and assigned an evaluation of 0 percent; and denied 
the veteran's claims for service connection for history of 
epididymitis, history of positive tuberculosis skin test, 
history of dermatophytosis of axilla bilaterally, 
incontinence of feces, and memory loss/problems.  A Notice of 
Disagreement was filed in January 2000 and a Statement of the 
Case was issued in January 2000.  A substantive appeal was 
filed in March 2000 with no hearing requested. 

The Board notes that the veteran, in his February 1998 claim, 
indicated that he wanted service connection for bulimia, acid 
reflux, a left wrist disability, neuropathy, and neuritis.  
In the December 2000 Informal Brief, the veteran's 
representative indicated that the veteran was additionally 
seeking service connection for elevated triglycerides and 
elevated SGPT and wanted entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  The RO has not developed these 
issues.  They are not inextricably intertwined with the 
current appeal.  As no action has been taken, these issues 
are referred to the RO for the appropriate action.

The issues of entitlement to service connection for history 
of epididymitis; entitlement to service connection for 
positive tuberculosis skin test; entitlement to service 
connection for dermatophytosis of axilla, bilaterally; 
entitlement to service connection for incontinence of feces; 
entitlement to service connection for a chronic disability 
manifested by memory loss/problems; entitlement to a rating 
in excess of 30 percent for muscle tension headaches claimed 
as migraines; entitlement to a compensable rating for 
shortness of breath, etiology not determined, mild 
restrictive lung disease are the subjects of the Remand 
decision below


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
RO.

2.  Facially, neither the old nor revised rating criteria for 
evaluating hearing loss or ruptured left eardrum is more 
favorable to the veteran's claims for compensable ratings; a 
comparison of the old and new criteria for both disabilities 
provides the same results.  

3.  On the VA audiometric evaluation in June 1998, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 25 in the 
right ear and 28 in the left ear.  Speech discrimination 
ability was 98 percent in the right ear and 98 percent in the 
left ear.

4.  The veteran is rated at the maximum for the service 
connected ruptured left eardrum.

5.  There is no evidence demonstrating that the service 
connected ruptured left eardrum presents an unusual or 
exceptional disability picture.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 1160, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 3.383(b), 4.1, 
4.2, 4.10, 4.85 including Diagnostic Code 6100 (as in effect 
prior to and from June 10, 1999).

2.  The criteria for a compensable evaluation for the 
veteran's service connected ruptured left eardrum have not 
been met.  38 U.S.C.A. §§ 1155, 1160, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 3.383(b), 4.1, 
4.2, 4.10, 4.85 including Diagnostic Code 6211 (as in effect 
prior to and from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect, in pertinent 
part, that on a service enlistment examination in February 
1983, no history of ear trouble or hearing loss was reported, 
the veteran reported that he did not wear a hearing aid.  On 
examination, the veteran's ears were clinically evaluated as 
normal.

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
10
0
0
5

In July 1987, the veteran was seen with complaints of ringing 
in the left ear with throbbing pain and dizziness.  The 
assessment included otitis externa/question otitis media of 
the left ear.  In August 1987, the veteran was treated for 
serous otitis media.

On an audiological evaluation in October 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
25
LEFT
5
10
20
10
15

The veteran's hearing loss profile was H1.  It was noted that 
the veteran was routinely exposed to hazardous noise.

In December 1991, the veteran was seen with complaints of 
problems with ringing/buzzing for years but two weeks 
previously experienced hearing loss.  He stated that he was 
evaluated for a routine hearing conservation program two 
weeks ago and at that time he was told he needed further 
evaluation.  It was noted that information from the EENT 
clinic relayed that the veteran had high pitch hearing loss 
at the highest level bilaterally which did not require 
further evaluation. 

In January 1992, the veteran was seen for follow up regarding 
intermittent hearing loss of the left ear.  It was noted that 
audiometry was at the veteran's baseline on recent testing.  
On examination of the left ear, there was dullness and 
scarring.  The right ear was normal.  

In February 1992, the veteran was seen with intermittent left 
hearing loss.  He had a past history of "perf" tympanic 
membrane.  On examination the ears were clear and the 
tympanic membranes were thickened at the epithelial layer 
inferiorly; otherwise, they were okay.  The impression 
included longstanding high frequency sensorineural hearing 
loss and upper respiratory infection.

On an audiological evaluation in February 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
25
25
20
20
25

On an audiological evaluation in August 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
50
70
LEFT
60
50
60
60
70

On an audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
70
70
LEFT
40
45
40
55
70

In April 1996, the veteran was seen for follow up after an 
audiogram.  The veteran reported that he did not hear well in 
noisy environments.  It was indicated that there were 
inconsistent responses on the audiogram with normal speech 
reception thresholds of both ears.  The assessment included 
nonorganic hearing loss.  The veteran was reassured that 
everything was fine with his hearing.  

In March 1997, the veteran was seen with complaints regarding 
the left ear for one week.  He reported that he ruptured the 
left ear drum in 1984.  He had seven or eight incidences with 
his ear.  He had not changed any activity.  He reported 
having cold symptoms.  On examination, the right ear was 
clear and there were two holes in the eardrum of the left 
ear.  The assessment included sinus headache and left ear 
pain.  

On a separation examination in April 1997, the veteran 
reported a history of hearing loss and ear trouble.  On 
examination, the ears were clinically evaluated as normal. 

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
90
95
100+
LEFT
85
90
90
95
95

In October 1997, the veteran was seen with complaints of pain 
of the left eardrum.  He had a history of a ruptured eardrum 
of the left ear.  On examination, the tympanic membrane was 
clear on the right side.  On the left side it might have been 
inflamed.  On the left side, there was no canal irritation, 
no drainage, and no rupture.  There may have been a hole in 
the outer layer of the drum.  The assessment included ear 
pain with fluid secondary to blowing up balloons.  

In February 1998, the veteran filed a claim for service 
connection for disabilities to include hearing loss and 
ruptured left ear drum.

On a VA general medical examination in April 1998, the 
veteran's ears were evaluated as normal.

On a VA examination of the ears in June 1998, the veteran 
complained of bilateral hearing loss.  On examination, the 
tympanic membranes were clear bilaterally and the ear 
examination was within normal limits.  There was no hearing 
loss noted.  The audiogram was within normal limits by VA 
standards.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
25
30
LEFT
25
25
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
It was indicated that the veteran's hearing was within normal 
limits bilaterally. 

By rating action of January 1999, service connection for 
bilateral hearing loss was granted and a 0 percent evaluation 
was assigned.  Additionally, service connection for ruptured 
eardrum was granted and a 0 percent evaluation was assigned.  
The current appeal to the Board arises from this action.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves ratings assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating the 
claims.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran has been 
contacted in order to obtain information concerning treatment 
and he has been afforded a VA examination.  Further, the 
undersigned finds that the medical evidence of record is 
sufficient for an equitable determination in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

As to the current rating to be assigned the veteran's 
bilateral hearing loss and ruptured left eardrum, it is 
observed that the veteran has been assigned a noncompensable 
rating pursuant to Diagnostic Code 6100, hearing impairment, 
and assigned a noncompensable rating under Diagnostic Code 
6211 for perforation of tympanic membrane, respectively.  In 
this regard, the Board notes that during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  In 
deciding this claim, the Board has considered VAOPGCPREC 3-
2000 (April 10, 2000) which requires that the Board initially 
determine whether it is clear, from a facial comparison, that 
one version of the applicable Diagnostic Codes is more 
favorable to the veteran than the other.  If not, both 
criteria must be separately applied to determine which is 
more favorable.  In this case, both the old and new criteria 
were considered as it is not facially clear which is more 
advantageous to the veteran.

A.  Bilateral Hearing Loss

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

Based on the June 1998 VA audiometric evaluation, the 
veteran's scores compute to a Level I hearing loss of the 
right ear and a Level I hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for hearing loss.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 and DC 
6100.  Therefore, entitlement to a compensable rating from 
the initial grant of service connection for bilateral hearing 
loss is not warranted by the evidence of record.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The revised 
regulations also address exceptional patterns of hearing loss 
which are not shown to be present in this case.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.)

B.  Ruptured Left Eardrum

As to Diagnostic Code 6211, there has been no change between 
the old and new regulations for evaluation of perforation of 
tympanic membrane.  This Diagnostic Code provides for a 0 
percent evaluation and therefore, the veteran has been rated 
at the maximum for this disability.  A higher evaluation 
would only be available under an extraschedular analysis 
under 38 C.F.R. § 3.321 (2000).  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration may be given to the assignment of an "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities".  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In light of section 3.321(b)(1), the Board has reviewed the 
record thoroughly.  The Board finds no evidence of an 
exceptional disability picture in this case.  There is no 
evidence in the claims file of particular circumstances that 
render impractical the application of the regular rating 
criteria, Diagnostic Code 6211.  First, there is no evidence 
in the claims file that the veteran's service- connected 
perforated right tympanic membrane has required frequent 
periods of hospitalization.

In addition, there is no documentary evidence in the claims 
file that because of his service-connected perforated right 
tympanic membrane, the veteran has been uniquely economically 
harmed beyond the degree of disability anticipated at the 
current noncompensable evaluation.  Finally, the Board 
recognizes that the exceptional or unusual disability picture 
mentioned in section 3.321(b)(1) reasonably contemplates 
factors other than marked interference with employment or 
frequent periods of hospitalization.  Johnston v. Brown, 10 
Vet. App. 80, 86 (1997).  However, such factors would be 
apparent from the record and necessarily relate to the 
service-connected disability.  See, e.g., Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  In this case, no such factors are 
apparent from a review of the record before the Board.

Therefore, the preponderance of the evidence is against a 
finding that the veteran's ruptured left eardrum presents an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As there is no objective 
evidence showing that the veteran's ruptured left eardrum has 
a substantial impact on his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.


ORDER

Entitlement to a compensable rating for the veteran's service 
connected bilateral hearing loss is denied.

Entitlement to a compensable rating for the veteran's service 
connected ruptured left eardrum is denied.



REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) was signed by the President on November 9, 2000.  
The Act made several changes to chapter 51 of title 38, 
United States Code.  In particular, it revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting a 
well-grounded claim to trigger the duty to assist.  Id. §§ 
3(a), 4, at 2097-98.  With regard to the duty to assist, VA 
must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought.

As to the claims for service connection for history of 
positive tuberculosis skin test, history of epididymitis, 
history of dermatophytosis of axilla bilaterally, 
incontinence of feces, and a chronic disability manifested by 
memory loss, the RO should inform the veteran that he should 
provide medical evidence documenting the presence of a 
current disability. 

Further, as to the veteran's claims, at the VA examination in 
April 1998, it was indicated that medical records were not 
reviewed.  Therefore, new examinations should be provided 
that take into account the records of prior medical 
treatment.

As to the examination regarding headaches in April 1998, the 
examination report is inadequate to fully rate the veteran as 
any interference with employment due to the disability was 
not provided.

It is further noted that in the September 2000 Informal 
Brief, the veteran's representative appears to be filing a 
Notice of Disagreement to the June 19, 2000 letter to the 
veteran indicating that service connection for hemorrhoids 
was denied.  Therefore, as the filing of a notice of 
disagreement puts a claim in appellate status, the claim of 
entitlement to service connection for hemorrhoids must be 
considered in connection with the current appeal.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for service connection for history 
of positive tuberculosis skin test, 
history of epididymitis, history of 
dermatophytosis of axilla bilaterally, 
incontinence of feces, and a chronic 
disability manifested by memory loss, 
including medical opinions on diagnoses, 
causes, or onset of the disability, and 
lay statements by witnesses, family 
members, etc., if such evidence will help 
prove his claim.  

3.  The veteran should be asked to 
furnish evidence documenting the 
frequency and severity of his headaches, 
to include time lost from gainful 
employment or schooling (example, a 
letter from an employer or school 
documenting time lost or absences due to 
headaches).  An employment history since 
discharge should be furnished the VA, to 
include dates of employment, hours 
worked, and time lost due to headaches.  

4.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for 
history of positive tuberculosis skin 
test, history of epididymitis, history of 
dermatophytosis of axilla bilaterally, 
incontinence of feces, a chronic 
disability manifested by memory loss, 
mild restrictive lung disease, and 
headaches since service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including any private and VA 
treatment if so indicated by the veteran. 

5.  Thereafter, if sufficient evidence of 
current disabilities regarding residuals 
of history of positive tuberculosis skin 
test, history of epididymitis, history of 
dermatophytosis of axilla bilaterally, 
incontinence of feces, and a chronic 
disability manifested by memory loss is 
presented, the RO should develop the 
claims as required, including providing 
appropriate VA examinations.  If 
competent evidence of current 
disabilities regarding history of 
positive tuberculosis skin test, history 
of epididymitis, history of 
dermatophytosis of axilla bilaterally, 
incontinence of feces, and a chronic 
disability manifested by memory loss 
residuals of a concussion is not 
presented, the instructions pertaining to 
conducting an examination for any such 
disability as referenced below should be 
crossed out before the case is referred 
for VA examinations.  

6.  Thereafter, the veteran should be 
afforded a neurological examination 
regarding headaches and, if appropriate, 
for memory loss, and a pulmonary 
examination regarding mild restrictive 
lung disease, and, if appropriate, for 
history of positive tuberculosis skin 
test.  Additionally, if appropriate, the 
veteran should be afforded a 
dermatological examination regarding 
dermatophytosis of the axilla, 
bilaterally, a gastrointestinal 
examination regarding incontinence of 
feces, and a genitourinary examination 
regarding history of epididymitis.  
Notification of the date, time, and place 
of the examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiners for review 
prior to the examinations.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
examiners should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

As to the claims regarding service 
connection, the examinations must 
encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the correct diagnosis of the 
disabilities for which the veteran seeks 
service connection, the date of onset, 
and the relationship of the disability to 
service.  

Neurological Examination: 

Headaches:  The neurological examiner 
should describe the current 
symptomatology related to the service 
connected headaches and indicate whether 
the veteran has prostrating or prolonged 
attacks.  If so, the frequency and type 
of attacks should be noted.  Any 
indicated diagnostic testing should be 
provided and reviewed by the examiner. 

Memory Loss:  If the veteran submits 
competent evidence of the presence of a 
current disability manifested by memory 
loss, the examiner should review the 
record and examine the veteran.  The 
underlying disability accounting for the 
memory loss should be specified.  The 
examiner should note whether the presence 
of memory loss is based on objective 
medical findings or on history related by 
the veteran; and he/she should indicate 
the objective clinical, x-ray or other 
findings used to diagnosis any 
disability.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has a disability 
manifested by memory loss which had its 
onset in or is otherwise etiologically 
attributable to military service.  The 
underlined standard of proof should be 
utilized in formulating a response. 

Pulmonary Examination 

Mild Restrictive Lung Disease:
All necessary special studies, to include 
pulmonary function testing, must be 
performed and all pertinent clinical 
findings and pulmonary test findings 
reported in detail.  The DLCO (SB) 
percent predicted should also be given, 
or an explanation why it could not be 
ascertained be provided.  These tests 
should be reviewed by the examiner.  All 
disability must be viewed in relation to 
its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings. 

History of Positive Tuberculosis Skin 
Test:  
If the veteran submits competent evidence 
of the presence of a chronic disability 
accounting for the positive tuberculosis 
skin test, the examiner should review the 
record and examine the veteran.  The 
examiner should note whether the veteran 
has had active tuberculosis at any time 
postservice; and, if so, is it at least 
as likely as not that it had its onset in 
military service or was manifested within 
three years after service.  The 
underlined standard of proof should be 
utilized in formulating a response.  

Dermatological Examination 
If the veteran submits competent evidence 
of the presence of a current disability 
of dermatophytosis of the axilla, 
bilaterally, the examiner should review 
the record and examine the veteran.  The 
nature of the disability should be 
specified, and the examiner should note 
whether this disability is based on 
objective medical findings or on history 
related by the veteran.  The examiner 
should opine whether it is at least as 
likely as not that the veteran has a 
current disability of dermatophytosis of 
the axilla, bilaterally, which had its 
onset in or is otherwise etiologically 
related to military service.  The 
underlined standard of proof should be 
utilized in formulating a response.

Gastrointestinal Examination 
If the veteran submits competent evidence 
of the presence of a current disability 
manifested by incontinence of feces, the 
examiner should review the record and 
examine the veteran.  The nature of the 
disability should be specified, and the 
examiner should note whether this 
disability is based on objective medical 
findings or on history related by the 
veteran.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has a chronic disability 
manifested by incontinence of feces which 
had its onset in or is otherwise 
etiologically related to military 
service.  The underlined standard of 
proof should be utilized in formulating a 
response.

Genitourinary Examination 
If the veteran submits competent evidence 
of the presence of a current disability 
of epididymitis, the examiner should 
review the record and examine the 
veteran.  The nature of the disability 
should be specified, and the examiner 
should note whether this disability is 
based on objective medical findings or on 
history related by the veteran.  The 
examiner should opine whether it is at 
least as likely as not that the veteran 
has a disability of epididymitis that is 
a result of military service.  The 
underlined standard of proof should be 
utilized in formulating a response.

7.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  As to the claims 
for increased ratings, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings may 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

8.  As to the claim for service 
connection for hemorrhoids, the RO should 
again review the record and appropriate 
development should be ordered, including 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Statement of the Case and given the 
opportunity to file a substantive appeal 
with regard to this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



